Count 1 of the indictment upon which the defendant was convicted, charged him with the offense of distilling, etc., alcoholic, spirituous, malted or mixed liquors or beverages, a part of which was alcohol, contrary to law, etc.
The corpus delicti was fully proven, and the State's testimony met the full measure of proof. The defendant denied his guilt, and this issue of fact, presented the only material question in this case. The court sentenced the defendant to eighteen months *Page 186 
imprisonment, and judgment of conviction was duly pronounced and entered, from which this appeal was taken. No error appears in any ruling of the trial court. It is therefore ordered that said judgment be affirmed.
Affirmed.